UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 1, 2013 Commission File No. 000-16929 Soligenix, Inc. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 Emmons Drive, Suite C-10 Princeton, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On November 1, 2013, Soligenix, Inc. (the “Company”) hosted an expert call and webcast, entitled: “Oral Mucositis - Advancing the Next Generation of Therapies.”The slides from this presentation are attached hereto as Exhibit 99.1.The attached materials have also been posted on the Company’s website at www.soligenix.com.The Company does not undertake to update this presentation. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Oral Mucositis - Advancing the Next Generation of Therapies Presentation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Soligenix, Inc. By: /s/ Christopher J. Schaber November 4, 2013 Christopher J. Schaber, Ph.D. President and Chief Executive Officer (Principal Executive Officer) 2 EXHIBIT INDEX Exhibit No. Description Oral Mucositis - Advancing the Next Generation of Therapies Presentation. 3
